DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, wherein the species of: binder base is a bitumen base and of amide compound is diamide in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the ground(s) that “Lapalu fails to disclose compositions comprising both an acid compound of general formula (I) and an amide compound of general formula (II)” and so “a posteriori lack of unity of invention has not been established.”  This is not found persuasive because, as discussed in the original restriction on page 5, Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a binder composition comprising at least a binder base; an acid compound of general formula (I), and an amide compound of general formula (II), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lapalu et al. (US 2013/0298800 A1). Lapalu teaches a bituminous composition containing bitumen and at least one additive, wherein the additive is organogelator of the formula (IV): R”—(COOH), wherein R” is linear or branched, saturated or unsaturated chain having 4 to 68 carbon atoms and z is an integer of 2 to 4.  Abstract, claim 1. The additive further contains organogelators of formula (I) R—(NH)nCONH—(X)m— NHCO(NH)n—R’, where n and m are independently integers 0 or 1; R and R’ groups contain identical or different linear, branch, cyclic, saturated or unsaturated 1 to 22 carbon hydrocarbon chains, optionally substituted and optionally comprising heteroatoms, rings, and/or heterocycles; X group contains identical or different linear, branch, cyclic, saturated or unsaturated 1 to 22 carbon hydrocarbon chain. ¶¶ 13–17, 93. Thus, Groups I-III lack unity a posteriori because the binder composition is not new in view of Lapalu.
The remarks at pages 4–5 further traverse the election of species requirement because “search and examination of the entire application could be conducted without undue burden on the Examiner.”  This is unpersuasive because U.S. restriction practice requires a showing of search and examination burden, but unity of invention practice under 35 U.S.C. § 371 does not.  MPEP § 1896.  The present application is a national stage application entered under § 371, so it is proper to restrict based upon lack of unity.
The requirement is still deemed proper and is therefore made FINAL.

Scope of the Elected Invention
Claims 20, 22, 25, 29, and 31–33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 20, 22, 25) or invention (claims 29 and 31–33), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2022.

The scope of the elected subject matter that will be examined and searched is as follows:
Group I, Claims 15–19, 21, 23, 24, 26–28, and 30, directed to a binder composition, wherein the species of: binder base is a bitumen base and of amide compound is diamide.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/25/2019 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Specification
The abstract of the disclosure is objected to because lines 7–8 refer to “binder granules or binder cakes.”  These terms are inconsistent with those employed elsewhere in the disclosure and the only instance where either term (granules or cakes) occurs.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Lines 2–12 delineate list items using open or closed bullet points, which should be separated simply by using formatting such as spacing or indentation.
	Line 8 has unnecessary capitalization of “An” at the beginning of the line.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17–19, 26, 27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the additive (I)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the additive (I)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation ""the additive (II)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation ""the additive (II)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is indefinite for the following reasons:
line 5 recites “additive (I)” for which it is unclear whether or not this is the same as an acid compound of general formula (I) in lines 8–9 of claim 1;
line 7 recites “additive (II)” for which it is unclear whether or not this is the same as an amide compound of general formula (II) in lines 12–13 of claim 1
	For the purposes of the prior art rejections below, “additive (I)” will be interpreted to as referring to an acid compound of general formula (I) as in claim 1.
	For the purposes of the prior art rejections below, “additive (II)” will be interpreted to as referring to an amide compound of general formula (II) as in claim 1.
Claim 30 recites the limitation "The bituminous composition of claim 15" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 15–19, 21, 23, 24, 26–28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (FR 3024454 A1; US 2017/0218177 A1as English equivalent).
	With respect to claims 15, 16, and 28, Vincent teaches a road bitumen, which is a composition containing one or more bitumen bases and at least one chemical additive chosen from: 
	a compound of general formula (I): R1—(COOH)z,
 in which R1 is a linear or branched, saturated or unsaturated hydrocarbon-based chain comprising from 4 to 68 carbon atoms, preferably from 4 to 54 carbon atoms, more preferentially from 4 to 36 carbon atoms, and z is an integer ranging from 1 to 4, preferably from 2 to 4, and
	a compound of general formula (II): R—(NH)nCONH—(X)m—NHCO(NH)n—R′, 
in which: R and R′, which are identical or different, contain a saturated or unsaturated, linear or branched, cyclic or acyclic hydrocarbon-based chain having from 1 to 22 carbon atoms and optionally comprising heteroatoms and/or rings having from 3 to 12 atoms and/or heterocycles having from 3 to 12 atoms; 
	X contains a saturated or unsaturated, linear or branched, cyclic or acyclic hydrocarbon-based chain having from 1 to 22 carbon atoms and optionally comprising one or more heteroatoms and/or rings having from 3 to 12 atoms and/or heterocycles having from 3 to 12 atoms; 
	n and m are integers having, independently of one another, a value of 0 or of 1, 
wherein the road bitumen is a solid under cold conditions and in block form.  ¶¶ 12–18.
	Vincent teaches an embodiment where the chemical additive is a compound of general formula (I) and a compound of general formula (II), but differs from the present claim because it does not specifically teach the weight ratio of a compound of general formula (I) to a compound of general formula (II).
	Even so, Vincent teaches a combination of a compound of general formula (I) and a compound of general formula (II).  One of ordinary skill in the art would reasonably understand that the combination would contain a compound of general formula (I) and a compound of general formula (II) at an at least 1:1 ratio (e.g., at least in equal amounts to one another).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Vincent teaches including a combination of a compound of general formula (I) and a compound of general formula (II) as the at least one at least one chemical additive, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a binder base as claimed because the relative contents of a compound of general formula (I) and a compound of general formula (II) of Vincent overlap the presently claimed range of each.
	With respect to claim 17, Vincent teaches that the compound of general formula (I) is a diacid of general formula HOOC—CwH2w—COOH, in which w is an integer ranging from 4 to 22.  ¶ 22.
	With respect to claim 18, Vincent teaches that the road bitumen comprises from 0.1 to 5 percent by weight of chemical additive, but differs from the present claim because it does not specifically teach the individual content of a compound of general formula (I).  ¶ 33.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here, Vincent’s teaching of a chemical additive content of between 0.1 to 5 percent by weight requires that the relative content of a compound of general formula (I) be 5 percent by weight or less.  
	Given that Vincent teaches a content of a compound of general formula (I) that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a binder composition as claimed by selecting a content of a compound of general formula (I) within the presently claimed range.
	With respect to claims 19 and 21, Vincent teaches hydrazides (like C5H11—CONH—NHCO—C5H11) and diamides (like C17H35—CONH—CH2—CH2—NHCO—C17H35) as suitable as the compound of general formula (II).  ¶ 75, 76.
	With respect to claims 23 and 24, Vincent exemplifies N,N’-ethylenedi(stearamide) of formula C17H35—CONH—CH2—CH2—NHCO—C17H35 as the diamide.  ¶ 76.
	With respect to claim 26, Vincent teaches that the road bitumen comprises from 0.1 to 5 percent by weight of chemical additive.  ¶ 33.
	Vincent differs from the present claim because it does not specifically teach the individual content of a compound of general formula (II).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Here, Vincent’s teaching of a chemical additive content of between 0.1 to 5 percent by weight requires that the relative content of a compound of general formula (II) be 5 percent by weight or less.  
	Given that Vincent teaches a content of a compound of general formula (II) that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a binder composition as claimed by selecting a content of a compound of general formula (II) within the presently claimed range.
	With respect to claim 27, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Here, claim 27 is directed to a binder composition rather than to the method of its production.
	Nonetheless, Vincent teaches prepare its composition by contacting at least one bitumen base with between 0.1 to 5 percent by weight of a chemical additive.  ¶¶ 18, 38–40.  As discussed above, the broader disclosure teaches that the composition contains at least one chemical additive corresponding to a compound of general formula (I) and a compound of general formula (II) as presently claimed.  Vincent differs from the present claim because it does not specifically teach the individual contents of a compound of general formula (I) and a compound of general formula (II).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Here, given that Vincent teaches between 0.1 to 5 percent by weight of a chemical additive and teaches a combination of a compound of general formula (I) and a compound of general formula (II), one of ordinary skill in the art would reasonably understand that the content of each additive would necessarily be less than 5 percent and their sum would be between 0.1 to 5 percent.  For instance, the content of each additive would be between 0.05 to 2.5 weight percent for a 1:1 combination of a compound of general formula (I) and a compound of general formula (II).
	Given that Vincent teaches including at least one at least one chemical additive corresponding to a compound of general formula (I) and a compound of general formula (II) and that the content of chemical additive is between 0.1 to 5 percent by weight, it would have been obvious to a person having ordinary skill in the art to prepare a binder base as claimed because the relative contents of a compound of general formula (I) and a compound of general formula (II) therein overlap the presently claimed range of each.
	With respect to claim 30, Vincent teaches further teaches combining the road bitumen therein with aggregates.  ¶ 115.

Claim(s) 15–19, 21, 23, 24, 26–28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mariotti et al. (FR 3024456 A1; US 2017/0226320 A1 as English equivalent).
	With respect to claims 15, 16, and 28, Mariotti teaches bitumen pellets prepared from road bitumen, wherein the road bitumen comprises one or more bitumen bases and one or more chemical additives.  ¶¶ 42–44. The bitumen pellets are solid under cold conditions.  ¶¶ 1, 8.  The chemical additives is at least one of  
	a compound of general formula (I): R1—(COOH)z,
wherein R1 is a linear or branched, saturated or unsaturated hydrocarbon-based chain comprising from 4 to 68 carbon atoms, and z is an integer ranging from 1 to 4, or
	a compound of general formula (II): R—(NH)nCONH—(X)m—NHCO(NH)n—R′, wherein:
R and R′, which are identical or different, contain a saturated or unsaturated, linear or branched, cyclic or acyclic hydrocarbon-based chain having from 1 to 22 carbon atoms and optionally comprising heteroatoms and/or rings having from 3 to 12 atoms and/or heterocycles having from 3 to 12 atoms; 
X contains a saturated or unsaturated, linear or branched, cyclic or acyclic hydrocarbon-based chain having from 1 to 22 carbon atoms and optionally comprising one or more heteroatoms and/or rings having from 3 to 12 atoms and/or heterocycles having from 3 to 12 atoms;
n and m are integers having, independently of one another, a value of 0 or of 1.
	Mariotti teaches an embodiment where the chemical additive is a compound of general formula (I) and a compound of general formula (II), but differs from the present claim because it does not specifically teach the weight ratio of a compound of general formula (I) to a compound of general formula (II).
	Even so, Mariotti teaches a combination of a compound of general formula (I) and a compound of general formula (II).  One of ordinary skill in the art would reasonably understand that the combination would contain a compound of general formula (I) and a compound of general formula (II) at an at least 1:1 ratio (e.g., at least in equal amounts to one another).   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Mariotti teaches including a combination of a compound of general formula (I) and a compound of general formula (II) as the at least one at least one chemical additive, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a binder base as claimed because the relative contents of a compound of general formula (I) and a compound of general formula (II) therein overlap the presently claimed range of each.
	With respect to claim 17, Mariotti teaches a diacid of general formula HOOC—CwH2w—COOH, in which w is an integer ranging from 4 to 22 as a compound of general formula (I).  claim 29.
	With respect to claim 18, Mariotti teaches that the road bitumen comprises from 0.1 to 5 percent by weight of chemical additive, but differs from the present claim because it does not specifically teach the individual content of a compound of general formula (I).  claim 37.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Here, Mariotti’s teaching of a chemical additive content of between 0.1 to 5 percent by weight requires that the relative content of a compound of general formula (I) be 5 percent by weight or less.  
	Given that Mariotti teaches a content of a compound of general formula (I) that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a binder composition as claimed by selecting a content of a compound of general formula (I) within the presently claimed range.
	With respect to claims 19 and 21, Mariotti teaches a compound of general formula (II) comprising two amide units when n is 0 and m is 1, which is a diamide.  claim 33.
	With respect to claims 23 and 24, Mariotti exemplifies N,N’-ethylenedi(stearamide) of formula C17H35—CONH—CH2—CH2—NHCO—C17H35 as the diamide.  ¶ 89.
	With respect to claim 26, Mariotti teaches that the road bitumen comprises from 0.1 to 5 percent by weight of chemical additive, but differs from the present claim because it does not specifically teach the individual content of a compound of general formula (II).  claim 37.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Here, Mariotti’s teaching of a chemical additive content of between 0.1 to 5 percent by weight requires that the relative content of a compound of general formula (II) be 5 percent by weight or less.  
	Given that Mariotti teaches a content of a compound of general formula (II) that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a binder composition as claimed by selecting a content of a compound of general formula (II) within the presently claimed range.
	With respect to claim 27, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Here, claim 27 is directed to a binder composition rather than to the method of its production.
	Nonetheless, Mariotti teaches prepare its composition by contacting at least one bitumen base with between 0.1 to 5 percent by weight of a chemical additive and optionally with 0.5 to 20 weight percent of an anti-agglomerating agent.  ¶¶ 55–57, 114–117.  As discussed above, the broader disclosure teaches that the composition contains at least one chemical additive corresponding to a compound of general formula (I) and a compound of general formula (II) as presently claimed.  Mariotti differs from the present claim because it does not specifically teach the individual contents of a compound of general formula (I) and a compound of general formula (II).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Here, given that Mariotti teaches between 0.1 to 5 percent by weight of a chemical additive and teaches a combination of a compound of general formula (I) and a compound of general formula (II), one of ordinary skill in the art would reasonably understand that the content of each additive would necessarily be less than 5 percent and their sum would be between 0.1 to 5 percent.  For instance, the content of each additive would be between 0.05 to 2.5 weight percent for a 1:1 combination of a compound of general formula (I) and a compound of general formula (II).
	Given that Mariotti teaches including at least one at least one chemical additive corresponding to a compound of general formula (I) and a compound of general formula (II) and that the content of chemical additive is between 0.1 to 5 percent by weight, it would have been obvious to a person having ordinary skill in the art to prepare a binder base as claimed because the relative contents of a compound of general formula (I) and a compound of general formula (II) therein overlap the presently claimed range of each.
	With respect to claim 30, Mariotti teaches combining the bitumen pellets (as road binder) with aggregates.  ¶ 138

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763